Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 03/22/21, Claims 1, 3-16, 39 & 41-42 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Based on the most recent set of claims filed 03/22/21, the application has been amended as follows: 
In Claim 1 at Line 12, the word “and” after the semi-colon has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a positioning device module 
The closest prior art of record appears to be: Atkinson et al. (US PG Pub No. 2013/0110119).
Atkinson et al. discloses a targeting jig assembly for targeting interlocking holes of an intramedullary nail, the jig including a support arm extending substantially parallel to the intramedullary nail, a targeting mechanism including a pair of targeting mechanism drill guide orifices adjustably disposed on the support arm for aligning the targeting mechanism drill guide orifice with the interlocking holes of the intramedullary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 

/JESSICA WEISS/Primary Examiner, Art Unit 3775